In a claim to recover damages, inter alia, for personal injuries sustained by the plaintiff James Thompson while working on a public construction project, in which the State of New York served a "notice of vouching-in” upon the respondents, the State of New York appeals, as limited by its brief, from so much of an order of the Court of Claims (Lengyel, J.), dated June 29, 1987, as granted the respondents’ respective motion and cross motions to vacate the "notice of vouching-in”.
Ordered that the appeal is dismissed, without costs or disbursements.
*371In view of the fact that the State of New York and Thompson have reached an out-of-court settlement, a decision on this appeal will not affect the rights of the parties. Nor do the issues presented by this appeal constitute an exception to the mootness doctrine. Thus, the issues raised are academic (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707; New York Pub. Interest Research Group v Regan, 91 AD2d 774, lv denied 58 NY2d 610). Bracken, J. P., Weinstein, Rubin and Sullivan, JJ., concur.